Citation Nr: 0210283	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1992, for the grant of total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that granted the veteran's claim for a total rating 
for compensation purposes based on individual 
unemployability.  A notice of disagreement with respect to 
the effective date of April 14, 1997, assigned for this 
rating was received in February 1998, and a statement of the 
case was issued in January 2000.  A substantive appeal was 
received in March 2000.  In April and October 2001, the Board 
remanded this matter for further development.   

Prior to the issuance of the statement of the case, the RO, 
in a July 1999 decision, granted an earlier effective date of 
February 11, 1992 for the a total rating for compensation 
purposes based on individual unemployability.  As such, the 
issue in appellate status is as listed above.  


FINDINGS OF FACT

1.  On February 11, 1992, the RO received from the veteran a 
claim for increased compensation based on unemployability.  
This was the first such application received.  

2.  In a July 1997 RO decision, a total rating for 
compensation on the basis of individual unemployability was 
granted.  The effective date assigned for this total rating 
was April 14, 1997, but was later amended to February 11, 
1992.

3.  Within a year of February 1992, it was not factually 
ascertainable that the veteran was totally disabled for VA 
compensation purposes.



CONCLUSION OF LAW

The criteria for an effective date earlier than February 11, 
1992, for the award of a total rating based on individual 
unemployability due to service-connected disability, are not 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400(o), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the appellant is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  As will be discussed 
below, earlier effective date claims, such as the one before 
the Board in the decision below, generally involve a 
determination as to when a claim was received or when 
entitlement arose, whichever date is later.  The relevant 
evidence to review is already of record, and the appellant 
does not claim otherwise.  

In any event, the statement of the case issued in January 
2000 provided the veteran with the laws and regulations 
pertinent to his claim, and the dictates of the VCAA were 
pointed out in the October 2001 Board remand as well as in a 
letter sent by the RO in late October 2001.  These documents 
provided adequate notification of the information necessary 
to substantiate the claim.

The governing legal criteria provide that the effective date 
of an increase in compensation award will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later; or, the earliest date as of which it is factually 
ascertainable that an increase in disability (in this case, 
to the point of being totally disabling) had occurred if the 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (o)(1)-(2) (2001). 

In this case, a review of the file reveals that, in the 
Board's opinion, a claim for increased compensation based on 
unemployability was received at the RO on February 11, 1992.  
In this regard, the Board notes that in a February 11, 1992, 
letter the veteran requested an increase in disability 
compensation, and specifically indicated that his disability 
had hindered his ability to maintain or obtain proper 
employment; and that examination reports of May 1992 
reflected that the veteran's gastrointestinal disorder and 
low back strain were severe and at least suggested that he 
was unemployed due to either or both of these disabilities.  
As such, consideration of a claim for a total rating for 
compensation purposes based on individual unemployability 
from February 1992 was appropriate (although it does not 
appear that this was the reasoning behind such 
consideration).  See Roberson v. Principi, , 251 F.3d 1378 
(2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

In any event, by a rating action dated in July 1997, a total 
rating for compensation on the basis of individual 
unemployability was granted, and an effective date of 
February 11, 1992, was ultimately assigned by a July 1999 
action.  The RO clearly took into consideration the fact 
that, by rating action of October 1996, the veteran's 
service-connected gastrointestinal disorder was assigned an 
increased evaluation of 50 percent (up from 30 percent) 
effective February 1992, and that such action raised his 
overall disability evaluation from 40 to 70 percent from that 
time (it is noted that by subsequent rating action of 
February 1999, the veteran's service-connected 
gastrointestinal disorder was assigned a evaluation of 60 
percent effective February 1992, and that such action raised 
his overall disability evaluation from 40 to 80 percent from 
February 1992).  See 38 C.F.R. § 4.16(a) (2001). 

The Board points out that the increased ratings assigned for 
the veteran's gastrointestinal disorder, noted above, and an 
increased rating assigned for his service-connected low back 
strain by September 1992 rating action, were predicated in 
part on a review of May 1992 VA examinations.  The Board 
points out that evidence of record dated during the year 
prior to February 1992 consists of various VA outpatient 
treatment records showing complaints of low back pain, some 
incontinence and urgency, but does not contain detailed 
findings warranting increased evaluations prior to May 1992, 
and clearly does not reflect that these disabilities rendered 
the veteran unemployable. 

The veteran claims that the total rating for compensation 
purposes should be effective in March 1991 because that is 
when he last worked, and that his employment was terminated 
and/or he was no longer able to work from that time due to 
service-connected disability.  It is noted that in an 
application for increased compensation based on 
unemployability received in April 1997, the veteran indicated 
that he was last employed by the United States Post Office 
from January to March 1991.  

Pursuant to the Board remands, the veteran's post office 
personnel record was obtained and associated with the claims 
folder.  A medical assessment contained therein, dated in 
November 1990, indicates the veteran was medically qualified 
to perform the essential functions of the position for which 
he was hired.  In a March 19, 1991, letter the veteran was 
advised that his employment was being terminated immediately 
during his probation period, and that the reason for 
termination was that he failed to meet the requirements of 
his position.  There is a record dated in February 1991 which 
notes that certain driving improvements were needed, but 
there is absolutely no indication that the veteran's 
termination was related to medical problems, to include any 
service-connected disability.  

The Board has considered the contentions set forth by the 
veteran and his representative but notes the governing legal 
criteria in this case, noted above, are specific in that an 
effective date for an award is based on the actual date of 
receipt of the veteran's claim, or the date entitlement 
arose, whichever is later.  Further, the evidence of record 
does not demonstrate that there was an increase in the 
veteran's overall disability picture to the point of 
warranting a totally disability evaluation within a year 
prior to his February 11, 1992, letter requesting such 
benefits.  Consequently, since the veteran's application for 
increased compensation based on unemployability was received 
by the RO on February 11, 1992, this date is the proper 
effective date for the grant.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400(o) (2001).  

In reaching this conclusion the Board finds that the evidence 
of record is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107 (West Supp. 2001).  
The evidence clearly indicates that the date the veteran's 
claim for increased compensation based on unemployability was 
received on February 11, 1992.


ORDER

An effective date earlier than February 11, 1992, for the 
establishment of a total rating for compensation purposes 
based on individual unemployability is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

